DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 17, 2020.  In virtue of this amendment:
Claims 2-3 and 7-9 are cancelled;
Claims 21-25 are newly added; and thus,
Claims 1, 4-6 and 10-25 are now pending in the instant application.
Allowable Subject Matter
Claims 1, 4-6 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A light fixture comprising … “the first region is connected to the planar second region by a deformation zone of the printed circuit board formed in one-piece with the first region and the planar second region, wherein the first region and the planar second region are electrically contacted with one another by the deformation zone”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 4-6, 10-17 and 21-25 are allowed as being dependent on claim 1).
A method for producing a light fixture, the method comprising … “arranging at least one light-emitting diode in the first region of the printed circuit board and arranging an electronic driver, which is connected to the at least one light-emitting diode by the conductive tracks, on the planar second region of the printed circuit board; deforming the deformation zone of the printed circuit board in such a way that the first region and the planar second region enclose an angle greater than 0° to less than 360°; and inserting the deformed printed circuit board into a housing of the light fixture”, in combination with the remaining claimed limitations as claimed in independent claim 18 (claims 19-20 are allowed as being dependent on claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cao et al. – US 10,247,364
Prior art Van Hout – US 2016/0230939
Prior art Shibata – US 2004/0008525
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 25, 2021